Citation Nr: 0803648	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-11 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on December 17, 2007 is warranted.  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to November 
1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a hearing before the Board.  In October 
2007, the veteran testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  The action specified in the July 
2007 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In December 2007, the Board received evidence pertinent to 
the veteran's claim that has not been considered by the RO.  
The veteran, during the October 2007 hearing, clearly 
establishes that he waived initial RO consideration of this 
evidence.  

Early in the hearing, the veteran mentioned that he had been 
seen by a private physician who prescribed bedrest to treat 
the disability that was the subject of this appeal.  Hearing 
transcript at 5.  Later in the hearing, the veteran testified 
that he did not believe that those records were yet in the 
possession of VA.  Id. at 9.  The undersigned explained that 
the Board could remand the case to the RO to assist the 
veteran in obtaining the evidence and apprised the veteran 
that if the veteran obtained the records and submitted the 
records to VA the time delay necessitated by the remand could 
be avoided.  Id.  The veteran replied that he would obtain 
the records and provide them to the Board.  Id. at 9 - 10.  
He also testified that there were records in existence from a 
Workmen's Compensation claim and that he would obtain those 
and submit them to the Board.  Id. at 10.  The undersigned 
and the veteran agreed that 60 days would be a sufficient 
time period for the veteran to obtain the records and submit 
them to VA.  The undersigned then explained to the veteran 
that if the records were received, the Board could fully 
adjudicate the claim.  Id. at 11.  


FINDINGS OF FACT

1.  On December 17, 2007, the Board issued a decision 
granting an increased evaluation for the veteran's service-
connected disability of the spine.  

2.  Evidence pertinent to the appeal decided in the December 
17, 2007 Board decision was received at the Board prior to 
December 17, 2007 and was associated with the veteran's 
claims file after issuance of the December 17, 2007 decision.

3.  The veteran's service-connected disability of the spine 
results in severe limitation of motion of the lumbar spine, 
including forward flexion limited to 30 degrees; but does not 
result in ankylosis, incapacitating episodes having a total 
duration of 6 weeks or more in a 12 month period, or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disability of the spine 
results in neurologic manifestations distinct from orthopedic 
manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
December 17, 2007 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2007).  

2.  The criteria for a 40 percent rating, but no higher, for 
the veteran's service connected disability of the spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), 5293 (2003), 5237-
5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On December 17, 2007, the Board issued a decision granting an 
increased evaluation for the veteran's service-connected 
disability of the spine.  

In December 2007, the veteran submitted private medical 
treatment notes and state workers' compensation documents 
dated between March and November 2007; dates prior to the 
date the Board issued its decision.  This evidence was not 
associated with the veteran's claims folder at the time of 
the December 2007 decision, but had been sent to the Board. 

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2007).  The Board's December 
2007 decision was not based on consideration of all the 
available evidence.  In order to assure due process, the 
Board has decided to vacate the December 2007 decision.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).  The merits of the 
issue set forth above are considered de novo in the decision 
below.  



Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Service connection was established for mechanical low back 
pain in an April 1996 rating determination.  A 10 percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  That rating was later increased to 20 percent 
disabling, effective since December 1996 and the 
characterization of the veteran's low back disability was 
changed to bilateral sacroiliac strain chronic.  The RO 
decision on appeal characterizes the veteran's disability as 
lumbosacral strain.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  See 68 Fed. Reg. 
51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243). These latter changes became 
effective on September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, lumbosacral 
strain was evaluated under Diagnostic Code 5295.  A 40 
percent rating was assigned for lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motions.  Id.  A 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided for a 40 percent rating for severe 
limitation of motion of the lumbar spine, and a 20 percent 
rating for moderate limitation of motion of the lumbar spine.  

Under 38 C.F.R Part 4, Diagnostic Code 5293 (prior to 
September 23, 2002), a 60 percent rating was assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  A 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 20 percent rating was assigned 
for moderate intervertebral disc syndrome, with recurring 
attacks.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervertebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the 
thoracic and lumbar spine are evaluated under the general 
formula for diseases and injuries of the spine (General 
Formula) under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  These criteria apply to disability of the spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The criteria, in 
pertinent part, are as follows:

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
... 20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, ... [n]ormal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of ... the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion. . . . 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained substantively unchanged from 
the September 23, 2002 revision, other than the Diagnostic 
Code nomenclature was changed from 5293 to 5243.  

As indicated below, the veteran has never been found to 
suffer from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 26, 
2003, are not for application.  For the same reason, ratings 
based on findings of ankylosis under the General Formula, 
effective from September 26, 2003, forward, are not for 
application.

In November 2002, the veteran underwent VA examination of his 
thoracolumbar spine.  Range of motion measurements revealed 
the veteran to have 30 degrees of forward flexion, 15 degrees 
of lateral flexion in each direction, and 10 degrees of 
extension.  The examiner remarked that the DeLuca provisions 
applied in that repeated use caused more pain and that the 
veteran got spasm of the back and reduced capability to 
function.  However this was obviously only by report of the 
veteran as the examiner stated that "we were unable to 
duplicate this during the examination."  Ratings for pain on 
motion require a showing of visible behavior on motion.  
Regardless, as the Board is granting the maximum available 
evaluations for limitation of motion, consideration of the 
DeLuca factors is not applicable.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  For the same reason, application of 
38 C.F.R. § 4.59, or 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
for arthritis, results in no higher ratings.  

As to neurological manifestations of the veteran's low back 
disability, the examiner reported that the veteran's main 
problem was back pain with pain radiating into the left leg 
and occasional numbness in the left leg.  Significantly, the 
examiner indicated that the veteran had no reflex, sensory, 
or motor deficits, and no atrophy or weakness in the lower 
extremities.  The veteran had good heel and toe rising, no 
spasm, a straight spine, but did have mild positive straight 
leg raising on the left.  

Magnetic resonance imaging (MRI) of the veteran's spine was 
obtained in January 2003.  This showed mild to moderate 
spondolytic changes of the facet joints and mild bulging disc 
at L4-5 without evidence of neural foraminal narrowing or 
spinal canal stenosis.  

In November 2004, the veteran underwent a VA examination to 
evaluate a foot disability.  However, the examination report 
contains results relevant to the veteran's low back 
disability.  This examiner stated that physical examination 
revealed deep tendon reflexes of plus 2/4 and equal, muscle 
strength of plus 5/5 and equal and straight leg raising 
positive to 10 to 15 degrees bilateral lower extremities 
"indicating radiculopathy L4-5."  This examiner also 
rendered an impression of a herniated disc at L4-5.  

This report thus provides evidence both for and against the 
veteran's claim as it indicates that the veteran had normal 
reflexes and strength in the lower extremities but also 
attributes the a positive straight leg raising result to 
radiculopathy.  The Board finds the objective evidence, 
normal strength and normal reflexes, to be more probative of 
any neurological deficits due to his low back disability than 
the more subjective straight leg raising results from which 
the examiner drew his comment as to radiculopathy.  Thus, 
this examination report is evidence against the veteran's 
claim.  As to this physician's impression that the veteran 
had a herniated disc at L4-5, he apparently deduced this from 
the positive straight leg raising results, as there is no 
mention of review of x-rays or other diagnostic tests.  

Given that the radiologist's report of the January 2003 MRI 
included a finding of no significant disc herniation, the 
Board thus affords little probative value to this stated 
impression.  Furthermore, as there were no significant disc 
herniations in January 2003, and the veteran's disability has 
never been found to include intervertebral disc syndrome, 
even if the November 2004 examiner's impression is accurate 
the L4-5 herniation would necessarily have involved 
subsequent non-service connected injury.  

In any event, range of motion measurements from the November 
2002 examination show that the veteran meets the criteria for 
a 40 percent rating under the General Formula, as effective 
since September 26, 2003.  In that regard, the General 
Formula provides that forward flexion of the thoracolumbar 
spine of 30 degrees or less, warrants a 40 percent rating.  
As the examiner stated that the veteran had 30 degrees of 
motion, he falls within the range for a 40 percent rating.  
However, because the veteran has not been shown to have 
ankylosis of the thoracolumbar spine, a rating higher than 40 
percent is not warranted under the General Formula, or for 
that matter, under the rating schedule effective during any 
period on appeal.  

The next question is whether the criteria in effect prior to 
September 26, 2003 provide for a rating higher than the 20 
percent already assigned.  In making this determination, the 
Board has looked to the stated purpose for the revision of 
the rating criteria that resulted in replacing the former 
criteria for limitation of motion of the lumbar spine, under 
Diagnostic Code 5292, with the criteria under the General 
Formula.  The intended effect of the revision of the Rating 
Schedule was to "ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review."  
67 Fed. Reg. 51454 (August 27, 2003).  It follows that, with 
regard to limitation of motion of the lumbar spine, the 
revision merely cleared up the ambiguity present in the 
unrevised criteria that expressed limitation as "slight", 
"moderate", or "severe".  As a 40 percent rating is 
available under the revised criteria for motion limited to 30 
degrees of forward flexion of the lumbar spine, to find that 
"severe" limitation of motion under the unrevised criteria 
required greater limitation would be arbitrary and not in 
accordance with the stated purpose for the revision.  

According to this reasoning, the veteran's limitation of 
motion of the thoracolumbar spine to 30 degrees of forward 
flexion satisfies the criteria for a 40 percent rating for 
severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292, as effective prior to September 26, 
2003.  Hence, the veteran's disability of the spine warrants 
a 40 percent rating for the period prior to September 26, 
2003 as well as the period from September 26, 2003, forward.  

The Board has considered whether a higher rating, or separate 
ratings for neurologic manifestations are available for any 
period of time subject to this appeal.  Because the veteran 
does not have ankylosis, ratings higher than 40 percent are 
only warranted if the veteran were service-connected for 
intervertebral disc syndrome.  Even if the veteran's 
disability of the spine included intervertebral disc 
syndrome, which the Board does not here decide, the evidence 
would have to demonstrate that he suffered from pronounced 
intervertebral disc syndrome or had incapacitating episodes 
with total duration of at least 6 weeks during a 12 month 
period.  As indicated above, a separate rating for neurologic 
manifestations of the veteran's service-connected disability 
requires a finding of associated objective neurologic 
abnormalities.  

In arriving at the decision that neither a rating higher than 
40 percent, nor a separate rating for neurologic 
manifestations is warranted, the Board has considered all 
evidence of record, including that submitted by the veteran 
in December 2007.  

Evidence received by the Board in December 2007 consists of 
Florida Workers' Compensation Uniform Medical 
Treatment/Status Forms and associated treatment notes from 
the Occupational Medical Center Inc.  This evidence covers a 
period from March 2007 through November 2007 and addresses a 
work related low back injury that occurred in March 2007 when 
the veteran lifted a trailer door.  This evidence does not 
show that the veteran was prescribed bedrest by a physician, 
and hence does not show that the veteran's low back 
disability resulted in any incapacitating episodes.  Nor does 
this evidence demonstrate that the veteran suffers from 
pronounced intervertebral disc syndrome or ankylosis.  

Further, the Board finds that this report provides evidence 
against the claim, clearly indicating a post-service back 
injury.

A form dated in March 2007 contains the most limiting 
restrictions on activity recommended by a physician; that the 
veteran may return to activities so long as he had no 
bending, climbing, lifting of 15 pounds or more pounds above 
the waist, pulling and pushing of 20 or more pounds, no 
prolonged standing or walking.  This form also indicated that 
there was no pre-existing condition contributing to the 
veteran's current medical disorder and that the objective 
relevant medical findings did not represent an exacerbation 
or aggravation of a pre-existing condition.  

The associated treatment note reported that the veteran had 
reduced range of motion of the lumbar spine with positive 
straight leg raising at 30 degrees bilaterally.  A report of 
an MRI of the veteran's lumbar spine in March 2007 indicates 
that no abnormality of the lumbar spine was identified.  An 
April 2007 note reported that the veteran was positive for 
diffuse muscle spasm.  

A form and associated note from August 2007 show that the 
veteran complained of back spasm, was negative for straight 
leg raising, and was assessed with lumbosacral strain.  By 
the end of August 2007, the physician indicated that there 
were no functional limitations identified or restrictions 
prescribed.  At this time he was diagnosed with lumbar strain 
and left pelvis dysfunction.

The last forms submitted in this work related injury sequence 
are from November and December 2007.  The treatment notes 
contain the following:  

[Patient] states he did not fully 
disclose all information of prior injury 
as he did not think of it.  He states he 
injured his back in the army [more than] 
10 yrs ago and underwent [treatment].  
[Patient] states he has had a [illegible] 
3/10 pain since but was able to do heavy 
work nonetheless.  [Patient] states he is 
back to his baseline in terms of 
discomfort but feels unable to do the 
type of heavy work he did previously.

These forms also indicate that the veteran could return to 
activities so long as he did not lift more than 50 pounds 
from his waist to overhead.  Physical examination notes 
reported that he had improved range of motion, normal gait, 
was negative for straight leg raising, had 5 out of 5 
strength bilaterally in the lower extremities and had intact 
sensation in the lower extremities.

The records from March to November 2007 show only that the 
veteran injured his lower back in March 2007 and that, by his 
own report, his back symptoms returned to the baseline of 
prior to the March 2007 injury.  This is evidence that the 
veteran's service connected disability does not result in any 
greater disability than that shown by the evidence of record 
prior to March 2007.  Thus, this evidence does not show that 
any higher rating is warranted than would be warranted prior 
to March 2007 and, given that he asserts that he was back at 
baseline in November or December 2007, does not indicate that 
another VA examination need be conducted.  

Although the veteran testified during the October 2007 
hearing that he had been prescribed bedrest by a physician, 
this assertion is not borne out by the record.  The evidence 
submitted by the veteran in December 2007, along with all 
other evidence of record is evidence against a finding that 
the veteran has ever been prescribed bedrest by a physician.  
The Board finds this evidence more probative than the 
testimony of the veteran as to whether he suffered as to 
incapacitating episodes totaling 6 weeks in a one year 
period, and thus finds that this criterion for a higher 
rating has not been met.

Similarly, no evidence of record shows that the veteran 
suffers from pronounced intervertebral disc syndrome, as 
specified under Diagnostic Code 5293, prior to the revision 
in September 2002.  In this regard, the only symptoms that 
could even liberally be construed as pointing to the criteria 
for rating intervertebral disc syndrome are the veteran's 
complaint of occasional left leg numbness and the positive 
findings for straight leg raising, including the November 
2004 examiner's statement of L4-5 radiculopathy.  Without 
making any other findings, the statement of occasional left 
leg numbness precludes assignment of a rating for pronounced 
intervertebral disc syndrome.  Additionally, the veteran's 
reflexes and sensation in the lower extremities have always 
been found to be normal and there is only one objective 
finding of muscle spasm, in the April 2007 notes from the 
Occupational Medical Center Inc.  Thus, these notes and the 
VA examinations provide evidence against a finding that the 
veteran suffers from pronounced intervertebral disc syndrome.

Nor does the evidence show that the veteran's service 
connected disability of the spine warrants a separate rating 
for neurological manifestations.  A separate rating is 
warranted only when there are objective neurologic 
abnormalities.  Evidence favorable to assigning a separate 
rating for neurologic manifestations includes the mild 
positive straight leg raising on the left during the November 
2002 examination, the positive straight leg raising 
bilaterally during the November 2004 examination, the 
November 2004 examiner's statement regarding radiculopathy, 
and the positive straight leg raising reported in the March 
2007 Occupational Medical Center Inc. notes.  

Evidence against assigning a separate rating includes, but is 
not limited to, June 2002 VA clinic notes indicating 
essentially normal reflexes of the lower extremities, 
negative straight leg raising, intact sensation and full 
motor strength in the legs; the November 2002 examiner's 
findings that there was no atrophy or weakness in the lower 
extremities and that there was no reflex, sensory or motor 
deficits; and the November 2004 examiner's finding of normal 
reflexes and strength in the lower extremities.  

The Board has considered the November 2004 examiner's comment 
as to radiculopathy.  That comment was made with regard to 
the straight leg raising results.  The November 2002 examiner 
also noted positive straight leg raising on the left but 
reported the veteran's pain of the left leg as a radiated 
pain.  The General Formula specifically provides that the 
rating criteria encompass disability of the spine resulting 
in radiated pain.  Additionally, for the reasons already 
explained, the Board affords little probative weight to the 
November 2004 examiner's findings pertaining to radiculopathy 
and a herniated disc, as these are based only essentially 
subjective findings and contradicted by diagnostic test 
results.  

Finally, the records submitted in December 2007 from 
Occupational Medical Center Inc. provide additional evidence 
against assigning a separate rating for neurologic 
manifestations.  The MRI found no evidence of spinal 
abnormality and the November 2007 notes reported that the 
veteran was negative for straight leg raising and that 
sensation was intact in the lower extremities.  This is 
evidence that, whatever temporary exacerbation of symptoms 
may have been caused by his work related injury in March 
2007, his service-connected disability of the spine does not 
result in neurologic manifestations.  

Even more evidence discounting the weight to be afforded to 
the veteran's subjective reports giving rise to positive 
straight leg raising findings is the sequence of his reports 
related to his March 2007 work related injury, found in the 
evidence received in December 2007.  Although the veteran was 
in the process of claiming increased VA compensation for his 
service-connected disability of the spine, he reported for 
worker's compensation purposes that he had no injury of the 
spine pre-existing the March 2007 accident.  He changed this 
report only months later, after attending the October 2007 
hearing and testifying that he would submit evidence from a 
worker's compensation claim.  That the veteran "did not 
think of" the service related low back injury, while in the 
process of claiming increased VA benefits for the same, is 
not believable.  More believable is that he adjusted his 
report based upon what he believed to be to his advantage.  
This demonstrates that the veteran is not credible when it 
comes to his low back injuries and disability.  This lack of 
credibility renders suspect the necessarily subjective 
positive straight leg raising findings.  Simply stated, the 
Board finds that the veteran' statements sometime provide 
evidence against his own claim. 

After weighing this evidence, the Board has determined that 
the absence of sensory, reflex, or strength deficits in the 
lower extremities preponderates against the findings of the 
more subjective evidence, straight leg raising results.  For 
this reason, the Board finds that the veteran's disability on 
appeal does not warrant an additional rating under a 
neurologic diagnostic code.  

The Board notes that any lower extremity pain experienced by 
the veteran has not gone uncompensated.  Under the particular 
facts of this case, the veteran met the criteria for a 40 
percent rating under the General Formula, due to a forward 
flexion measurement recorded as 30 degrees, the greatest 
motion for which a 40 percent rating is available.  Any 
greater motion would have placed his disability in the range 
of a 20 percent rating.  That examination report indicated 
that the veteran's main problem was back pain with left leg 
symptomatology.  Essentially, the entire disability picture, 
including limitation caused not only back pain but also by 
left leg pain, contributed to barely meeting the threshold 
for a 40 percent rating.  Thus, all symptomatology has 
effectively been considered in arriving at the grant of a 40 
percent evaluation for the veteran's disability on appeal.  

Finally, during the October 2007 hearing, the veteran 
testified to the effect that his service-connected disability 
of the spine caused him to miss several months work as a 
truck driver.  Hearing transcript at 4 - 5.  During the 
November 2002 examination, the veteran reported that he had 
been fired from several jobs due to this disability.  Based 
on his testimony and reports, the Board has considered 
whether referral for extraschedular consideration is 
warranted.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

This case does not warrant referral for extraschedular 
consideration.  The veteran has not required any periods of 
hospitalization for his disability of the spine.  Nor does 
the Board find that the veteran's testimony of missing 3 
months of work as a truck driver due to his disability to 
constitute marked interference with his employment.  He 
apparently continues to work in that capacity.  Hearing 
transcript at 4 - 5.  To the extent that the veteran's back 
problems from the March 2007 work related injury were related 
to his service-connected disability, the workers' 
compensation records from that injury show some, but 
certainly not marked interference with his employment.  As to 
his report to the November 2002 examiner that he has been 
fired from several jobs due to his disability, the Board 
finds that the bare assertion of this by the veteran is 
insufficient to warrant referral for extraschedular 
consideration.  As he testified during the October 2007 
hearing that he just recently was out of work for three 
months, any job losses due to his service connected 
disability do not rise to the level of marked interference 
with employment.  Hearing transcript at 4.  That a service 
connected disability causes difficulty with employment is 
contemplated by the rating schedule.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The evidence does not present 
such exceptional circumstances to find that the veteran's 
disability picture is not appropriately rated under the 
schedular criteria.  For these reasons, the Board declines to 
refer his case for extraschedular consideration.  

It is important for the veteran to understand that without 
considering all of his complaints, the current grant of this 
claim could not be justified. 

Based on the above, an evaluation of 40 percent disabling is 
warranted for the veteran's disability on appeal under 
Diagnostic Code 5292 prior to September 26, 2003, under the 
General Formula from September 26, 2003, forward.  The 
preponderance of evidence of record is against assignment of 
higher ratings.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied in all respects, 
other than explaining how effective dates are assigned, by 
way of a letter sent to the veteran on September 20, 2002.  
This letter fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim for a higher rating and of the 
veteran's and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the AOJ.  

Notice provided the veteran did not inform him as to how 
effective dates are assigned.  While this is an error in 
notice, such error is harmless in this case.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error as to 
assignment of effective dates did not affect the essential 
fairness of the adjudication.  Remanding the veteran's claim 
at this point for notice as to assignment of effective dates 
would be of no benefit to the veteran.  The AOJ will assign 
an effective date as to the grant of a 40 percent rating in 
the first instance and should he desire, the veteran will 
have an opportunity to appeal that assignment.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, the veteran was afforded a VA examination 
on November 25, 2002, and he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

As noted above, during the October 2007 hearing, the veteran 
reported that he had been prescribed bedrest by a private 
physician due to his disability on appeal.  Hearing 
transcript at 5.  The veteran testified that he would obtain 
those records and submit them to VA for review in conjunction 
with this claim.  Id. at 9.  After discussing the time the 
veteran deemed necessary to do so, the undersigned informed 
the veteran that the record would be held open for 60 days so 
that he could provide VA with those records.  Id. at 10.  
That time period has elapsed and the veteran has not 
submitted evidence showing prescription of bedrest by a 
physician in treatment for disability of the spine.  While 
discussion occurred as to the possibility of a remand to 
obtain this evidence, after reviewing the record the Board 
finds that a remand is not in order.  In that regard, the 
veteran was already apprised, by way of the September 2002 
letter, that if he provided the requisite information and 
release of information forms, VA would assist him in 
obtaining evidence to substantiate his claim.  During the 
October 2007 hearing, the veteran stated that he had the 
information regarding this private physician but did not have 
the information on his person at the hearing (though this is 
not clear).  Id. at 6.  It was not clear at that time that 
any additional medical records were available, but appeared 
that the veteran would ask his doctor to write some sort of 
medical report.

In any event, the veteran submitted workers' compensation 
forms and associated medical treatment notes in December 
2007.  He clearly has had every opportunity to submit either 
the evidence or the information necessary for VA to assist 
him in obtaining the evidence.  Thus, the Board finds that 
all relevant records that the veteran wishes to make 
available to VA have been received.  While VA has a duty to 
assist the veteran in substantiating his claim, that duty is 
not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(veteran cannot passively wait for help from VA).  For these 
reasons, the Board concludes that VA has discharged its duty 
to assist the veteran in obtaining this evidence and no 
further action on VA's part is required.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any other 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The Board's decision of December 17, 2007, is hereby vacated.

An evaluation of 40 percent disabling, but no higher, is 
granted for the veteran's service-connected disability of the 
spine, subject to the laws and regulations governing the 
award of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


